Citation Nr: 1602796	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-19 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 2007, for service connection for ischemic heart disease (IHD).

2.  Entitlement to an initial rating in excess of 10 percent for IHD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1965 and May 1978 to March 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2014 the Veteran attended an informal conference with a Decision Review Officer at the Baltimore RO.  In December 2014, the Veteran testified at a hearing at the Board's office before the undersigned Veterans Law Judge.  A transcript of each of the proceedings is of record.  

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial rating in excess of 10 percent for IHD is addressed in the REMAND that follows the ORDER section of this decision.

The issue of entitlement to service connection for a surgical chest scar has been raised by the record in a November 2010 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  





FINDING OF FACT

The earliest date upon which VA was in constructive possession of evidence showing the Veteran's IHD had manifested to a compensable degree is October 31, 2007.  


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g)  (West 2014); 38 C.F.R. § 3.114(a) (2015).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the liberalized law provided the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 .  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

Factual Background and Analysis

By way of background, the Board notes the Veteran initiated a claim for service connection for an unspecified heart disability within one year of his discharge from active duty.  The Veteran has asserted he experienced manifestations of a heart disability in service, which he has stated were characteristic of the manifestations presently experienced.  In sum, the Veteran has indicated that he may have been experiencing IHD at that time, and by application of the benefit of reasonable doubt, his IHD should be granted service connection from the day following his discharge from active duty pursuant to the above-noted Nehmer effective-date provisions.  

Initially, the Board notes the Veteran has numerously cited to 38 C.F.R. § 3.816(c)(3), which in pertinent part states: "If the class member's claim...was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service."  However, as noted above, initial entitlement to presumptive service connection under the Nehmer provisions is predicated upon the Veteran satisfying the criteria set forth in 38 C.F.R. § 3.309(e).  This regulation states presumptive service connection is warranted for a veteran who was exposed to an herbicide agent, and subsequently develops one of the diseases listed in that provision.  However, an important caveat is that 38 C.F.R. § 3.309(e) indicates the requirements of 38 C.F.R. § 3.307(a)(6) must also be met.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed in 38 C.F.R. § 3.309(e) must have "become manifest to a degree of 10 percent or more."  		

As such, the central issue that must be addressed in this matter is whether the evidence of record for the period prior to October 31, 2007, establishes that the Veteran manifested IHD to a compensable degree.  

Initially, the Board notes VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, the Board has sympathetically and carefully considered the Veteran's reports of symptoms during his active service, which he believes were synonymous with his presently diagnosed IHD.  Specifically, the Veteran has reported experiencing shortness of breath, chest pain/pressure, palpitations, and difficulty breathing.  His reports are corroborated by his service treatment records (STRs), which evidence these reports.  However, the Veteran underwent several cardiac evaluations in service, and the evidence indicates he was diagnosed with bradycardia, which is not considered an ischemic heart disease.  The Veteran subsequently underwent VA examinations in May 1994 and April 1995, which also found no evidence of heart disease.  

The Veteran has asserted that although he was not formally diagnosed with IHD until February or March 2004, his above-noted symptoms may have represented manifestations of the disability several years prior.  He asserts that proper testing, such as echocardiograms, stress tests and cardiac catheterizations were not performed, and therefore, the presence of the disability cannot be conclusively ruled out.  Although the Board does not question the sincerity of the Veteran's belief that his disability may have manifested in service, the Board does find the Veteran is not competent as a lay person to conclude his disability was indeed present in service.  In this case, the evidence dictates otherwise.  As noted above, the Veteran underwent several cardiac assessments in service, as well as two VA examinations following service in May 1994 and April 1995, and was found to have no evidence of heart disease at any time.  The Board observes the Veteran underwent an electrocardiogram (EKG) during most of these examinations, as well as an in-person assessment.  In addition, the Board observes the Veteran had been diagnosed with other conditions, namely a cardiac arrhythmia and respiratory disabilities, which could have also caused his reported symptoms.  To date, no medical clinician has opined the Veteran's reported symptoms in service represented manifestations of his currently diagnosed IHD.  Although the Veteran has indicated the condition progresses somewhat slowly, a greater than 10 year interval between his 1993 reported symptoms and his 2004 diagnosis supports a finding that the disease was not present in service.  

However, assuming the above-noted symptoms did indeed represent an initial manifestation of the Veteran's IHD symptoms in service, this conclusion would not of itself result in the presumptive establishment of service connection to the date following discharge.  Rather, as noted above, the disability must be shown to have manifested to a compensable degree.  In sum, the evidence must establish not only a manifestation of the disability, but must also indicate the condition warranted a compensable disability rating.  The Veteran's IHD is evaluated under 38 C.F.R. § 4.107, Diagnostic Code 7005.  Pursuant to that Code, a compensable rating may be assigned if there is a workload of 10 METs or less; cardiac hypertrophy or dilatation shown by electrocardiogram, echocardiogram, or X-ray; left ventricular dysfunction with an ejection fraction (EF) of 50 percent or less; congestive heart failure is present; or where continuous medication required.  The Board has carefully reviewed the Veteran's entire claims record; however, there is no evidence establishing the Veteran's disability had manifested to a compensable degree at the time he initiated his claim for a heart disability in 1995.  Therefore, criteria for an earlier effective date to the day following the Veteran's release from active duty have not been met.  

The question remains whether the evidence warrants an effective date prior to October 31, 2007.  The Board observes the Veterans Benefits Administration's Training Letter dated February 10, 2011, which provides guidance relative to handling disability claims under the provisions of the Nehmer stipulation.  See Veterans Benefits Administration Training Letter 10-04 (Feb. 10, 2011).  

In part, this letter states:

"if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way:  If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted SC for IHD because it then had evidence of the disease?  If so, then we assume, for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time."	

The Board has conducted a comprehensive review of the evidence of record, but has found no evidence which would warrant a finding of entitlement to an effective date prior to October 31, 2007.  Although the evidence indicates the Veteran was diagnosed with IHD, and underwent a coronary artery bypass graft (CABG) in 2004, the first evidence that was submitted to VA indicating the presence of this disability, which could constitute a claim under the Nehmer stipulation, was received on October 31, 2007, in conjunction with the Veteran's claim for service connection for a respiratory disability.  At that time, the Veteran submitted a treatment note from Johns Hopkins Medical Center that revealed he had been diagnosed with IHD, and had been prescribed continuous medication for the treatment of the disability.  This is the first evidence of record establishing the disease's manifestation to a compensable degree.  Based on these facts, no effective date for the award of service connection for ischemic heart disease earlier than October 31, 2007, is assignable, and the claim for an earlier effective date must be denied based on the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 31, 2007, for the award of service connection for ischemic heart disease is denied.  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claim is decided.  The Veteran has expressed disagreement with the 10 percent disability rating assigned for his service-connected IHD.  He underwent a VA examination to assess this disability in September 2010.  At that time, the examiner checked a box indicating the Veteran's estimated METs was greater than 7 to 10; however, he also indicated the Veteran's METs was "7-8." The Board observes a METs of 7 warrants a disability rating of 30 percent, whereas a METs greater than 7 warrants a 10 percent rating.  The RO did not clarify this discrepancy.  Further, the examiner provided a left ventricular ejection fraction (EF) of 60 percent, based on a 2005 echocardiogram, but also wrote "46% Hopkins" in that same section.  This discrepancy was also not clarified by the RO.  The Board also observes an echocardiogram was requested in October 2010; however, the Veteran's medical reports from the Baltimore VA Medical Center (VAMC) indicate the test could not be administered as the machine was not working.  

Following the Veteran's September 2010 VA examination, he appears to have undergone an echocardiogram at the Baltimore VAMC in January 2011.  Although a primary care note dated in April 2011 provides some of the findings on the January 2011 echocardiogram, it does not provide the full results.  The RO has not obtained the record of this test.  

Finally, the Board notes the Veteran underwent a recent private cardiac consult with his treating cardiologist.  To date, he has only submitted the results of his cardiac stress test dated January 16, 2014, as well as a disability benefit questionnaire completed by his cardiologist on January 30, 2014.  His stress test indicates a confirmed METs level of 7, and his cardiologist has indicated his current EF is 50 percent.  The Veteran's cardiologist has not indicated what test was utilized in determining the Veteran's current EF, and there is no indication on the supplied stress test that his ejection fraction was assessed.  Nonetheless, the Board does note that a 60 percent rating is warranted based on an EF of 50 percent alone, if confirmed.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002) (indicating a finding of left ventricular dysfunction is not required; rather, the objective criterion of decreased ejection fraction is the sole criterion).  On remand, the RO or the appeals Management Center (AMC) should request authorization from the Veteran to obtain all treatment notes from his private cardiologist, and must also obtain all pertinent outpatient treatment notes from the Baltimore VAMC, to specifically include the results of the January 2011 echocardiogram and all other cardiac tests performed at that facility, as these records may bear upon the date a higher disability rating is assigned.    

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all private treatment notes and tests performed by his treating cardiology provider at Johns Hopkins, as well as all pertinent outpatient treatment notes from the Baltimore VAMC, including the results of the January 2011 echocardiogram and all other cardiac tests performed at that facility.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any additional development deemed necessary.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


